Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2019

                                      No. 04-19-00479-CV

                                      Ex parte R.A.L., Jr.,


                  From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019W0563
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        The Texas Department of Public Safety is appealing the trial court’s order granting
appellee’s petition for expunction of records. The court reporter has filed a notification of late
record stating the trial judge signed the order without holding a hearing, so no record was made.
It is therefore ORDERED that the appellate record is complete, and appellant’s brief must be
filed no later than thirty days from the date of this order.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court